United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1330
Issued: October 17, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On May 22, 2014 appellant, through counsel, filed a timely appeal from a March 12,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP) hearing
representative. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish left upper extremity
and cervical conditions causally related to a November 17, 2011 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the March 12, 2014 decision. Since the
Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the Board
may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB
126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration.

FACTUAL HISTORY
On December 17, 2012 appellant, then a 57-year-old postmaster, filed a traumatic injury
claim alleging that on November 17, 2011 she sustained injuries to her left elbow, left hand and
neck when her toe caught on a flat tub and caused her to fall on her left side. The employing
establishment reported that her notice was received on January 30, 2013.
In a November 17, 2011 hospital record, Dr. Matthew B. Smith, a Board-certified family
practitioner, examined appellant for complaints of bilateral wrist discomfort after she fell down
at work. He reviewed her history and noted a history of osteopenia. Upon examination of
appellant’s wrist, Dr. Smith observed moderate tenderness and full range of motion with no
neurovascular deficits. He diagnosed right wrist sprain. Dr. Smith included an x-ray report of
the left wrist which revealed a normal examination.
In an October 3, 2012 report, Dr. Desmond J. Stutzman, a Board-certified orthopedic
surgeon, related appellant’s complaints of pain, swelling, weakness and numbness in her left
upper extremity after she fell down on a concrete floor at work on November 17, 2011.
Appellant stated that she fell on her left side to protect her right side where she recently had
surgery. Dr. Stutzman reviewed her history and reported no significant findings. He noted that
appellant had multiple examinations and treatment for her right upper extremity. Upon
examination, Dr. Stutzman observed positive Tinel’s sign at the level of the left wrist for the
median nerve and negative at the elbow for the ulnar nerve. He reported no swelling,
ecchymosis or erythema and intact radial and ulnar arteries. Dr. Stutzman stated that x-rays of
appellant’s left thumb and wrist revealed no evidence of any bony abnormality, pattern of
instability or fracture. He also related that a March 22, 2012 electromyography (EMG) and
nerve conduction velocity (NCV) examination demonstrated mild ulnar nerve slowing across the
left elbow and mild nerve slowing across the wrist. Dr. Stutzman diagnosed mild carpal tunnel
syndrome and mild ulnar nerve neuritis of the left upper extremity. He opined that it was
possible that appellant’s current symptoms were related to her fall at work. Dr. Stutzman
explained that the only connection was that she claimed that she did not have any symptoms
prior to the fall. He included the EMG/NCV examination report by Dr. Martin Taylor, a Boardcertified neurologist.
In a letter dated February 14, 2013, Michael B. Alter, a health and resource specialist at
the employing establishment, controverted appellant’s claim on the grounds that she did not file
a claim until one-year past the date of the alleged injury, which prevented management from
performing an investigation on the day of the alleged injury. He also contended that she did not
provide any medical documentation to support her claim.
By letter dated February 15, 2013, OWCP advised appellant that the evidence submitted
was insufficient to establish her claim and requested additional evidence to establish that she
sustained a traumatic injury in the performance of duty.
In a March 14, 2013 narrative letter, Dr. Michael J. Simek, Board-certified in physical
medicine and rehabilitation, examined appellant for complaints of right-sided neck and shoulder
pain. He noted that she had a history of right shoulder pain with a partial rotator cuff tear and
chronic intermittent neck pain with underlying cervical degenerative disc disease. Upon

2

examination, Dr. Simek observed mild tenderness to palpation over appellant’s right cervical
paraspinals and trapezius. He also noted normal sensation to light touch in all dermatomes
throughout. Manual muscle testing revealed 5/5 strength in all major muscle groups in the
bilateral upper limits. Dr. Simek reported pain on range of motion throughout appellant’s right
shoulder, especially with internal and external rotation. Spurling’s maneuver was negative
bilaterally.
Dr. Simek diagnosed right-sided neck pain with overlying myofascial
symptomatology and underlying preexisting disc disease at the C5-6 and C6-7 levels with disc
protrusion and right shoulder pain with partial rotator cuff tear. He opined that from a cervical
spine standpoint, appellant’s pain seemed to be myofascial in etiology, which could be related to
her splinting and shoulder pain as opposed to her underlying cervical issues.
In a decision dated March 29, 2013, OWCP denied appellant’s traumatic injury claim. It
accepted that the November 17, 2011 incident occurred as alleged and that she sustained a
diagnosed medical condition but denied her claim due to insufficient medical evidence to
establish that her degenerative cervical condition was causally related to the accepted incident.
By letter dated April 15, 2013 and received on April 16, 2013, counsel requested a
telephone hearing, which was held on August 14, 2013.
Appellant described the
November 17, 2011 incident at work. She went back to pick up a big bulk of mail on a flat tub
when her toe got caught and caused her to fall and hurt her left elbow, hand and neck. Appellant
explained that she previously had surgery on her right hand in May so she fell down mainly on
her left side to protect her right side. She reported the injury to her supervisor that evening.
Appellant related that after work she went to Urgent Care and was told that she had sprained
both wrists. When she continued to experience pain in her left hand and began to experience a
little pain in her neck, she had a follow-up examination with Dr. Cush in January. Appellant
underwent an EMG which demonstrated abnormal findings. She explained that she did not file a
traumatic injury claim until December 2012 because that was when she began to have issues
with her wrist, elbow, hand and fingers.
In a May 29, 2013 attending physician’s report, Dr. Stutzman stated that appellant
underwent a right carpal tunnel revision in 2011 due to continual repetitive work with arms and
hands. He noted that findings of a magnetic resonance imaging (MRI) scan of the right hand and
diagnosis codes. Dr. Stutzman checked a box marked “yes” that appellant’s condition was
caused or aggravated by constant, repetitive work with arm and hands. He indicated that she was
disabled from June 18 to July 18, 2013.
In a June 1, 2013 narrative report, Dr. C. Christopher Fiumera, a psychologist, stated that
he met with appellant four times and diagnosed mood disorder due to a general medical
condition and panic disorder without agoraphobia. He related that she continued to deal with
numerous medical issues since May 2007 and noted that medical records indicated that she was
seen by multiple providers who had treated her with a variety of surgical procedures,
rehabilitation and pain medication. Dr. Fiumera stated that appellant was unable to physically
perform her work duties.
In an August 16, 2013 report, Dr. Stutzman stated that appellant was seen on
October 3, 2012 for resulting injuries from a November 17, 2011 fall onto a concrete floor at
work. He noted that at that time she complained of pain, swelling, weakness and numbness in

3

the left upper extremity. Dr. Stutzman reported that examination during the visit demonstrated
positive Tinel’s sign at the level of the wrist for the median nerve and negative Tinel’s sign at the
elbow for the ulnar nerve. He related that there was a nondescript pain at appellant’s wrist but
no evidence of instability or bony abnormality. Dr. Stutzman reported that an EMG/NCV on the
left side revealed carpal tunnel and cubital tunnel syndrome. He diagnosed carpal tunnel
syndrome and ulnar nerve neuritis of the left upper extremity. Dr. Stutzman explained that
regarding causal relationship, he could only base the direct relationship on the fact that appellant
did not have symptoms of carpal tunnel syndrome and cubital tunnel syndrome prior to her fall.
He stated that it was well documented that carpal tunnel syndrome and cubital tunnel syndrome
could be caused by direct trauma and that would be what he would base as the causal
relationship.
In a November 6, 2013 report, Dr. Stutzman reexamined appellant for her left upper
extremity. He related that her complaints of aching and intermittent numbness if she used her
left upper extremity or if the elbow was placed in the wrong position. Upon examination,
Dr. Stutzman observed full range of motion of the elbow and hand. He reported positive Tinel’s
test at the level of the wrist for the median nerve and at the elbow for the ulnar nerve. Carpal
compression and Phalen’s sign maneuver were also positive. Dr. Stutzman reported no swelling,
ecchymosia or erythema. Neurological examination was intact to the upper extremity.
Dr. Stutzman diagnosed left carpal tunnel syndrome and left ulnar nerve neuropathy at the
elbow. He recommended a more recent EMG/NCV examination for the left upper extremity and
surgical intervention.
By decision dated March 12, 2014, an OWCP hearing representative affirmed the
March 29, 2013 decision denying appellant’s traumatic injury claim. He noted that she had an
accepted prior claim for right carpal tunnel syndrome, but that the medical evidence was
insufficient to establish that she sustained a left upper extremity and cervical conditions causally
related to the November 17, 2011 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.6
There are two components involved in establishing the fact of injury. First, the employee must
3

5 U.S.C. §§ 8101-8193.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

4

submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place and in the manner alleged.7 Second, the employee must submit evidence,
generally only in the form of probative medical evidence, to establish that the employment
incident caused a personal injury.8 An employee may establish that the employment incident
occurred as alleged but fail to show that her disability or condition relates to the employment
incident.9
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.10 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.11 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.12
ANALYSIS
Appellant alleges that she sustained left upper extremity and cervical conditions as a
result of a November 17, 2011 employment incident. The record substantiates that she had a
prior right wrist injury, which was accepted for carpal tunnel syndrome and surgical repair.
Appellant has not alleged that she sustained injury to her right upper extremity on
November 17, 2011. OWCP accepted that the November 17, 2011 employment incident
occurred as alleged and that she was diagnosed with cervical and left upper extremity conditions
but it denied her claim finding insufficient medical evidence to establish that her diagnosed
conditions were causally related to the accepted November 17, 2011 employment incident.
Appellant was initially examined at the hospital on November 17, 2011 by Dr. Smith,
who related that she fell down at work and experienced pain in both her wrists. Dr. Smith
conducted an examination and diagnosed right wrist sprain. Regarding appellant’s left wrist, he
noted that x-rays were within normal limits. The Board notes that, although Dr. Smith mentions
that appellant fell down at work and provided a diagnosis, he does not clarify whether her fall at
work caused or contributed to her diagnosed condition. The Board has found that medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.13
7

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

8

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

9

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

10

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

12

James Mack, 43 ECAB 321 (1991).

13

R.E., Docket No. 10-679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).

5

Appellant was also examined by Dr. Stutzman on several occasions. In reports dated
October 3, 2012 to November 6, 2013, Dr. Stutzman noted her complaints of pain and numbness
in her left upper extremity were due to her fall on a concrete floor at work on
November 17, 2011. Upon examination, he observed positive Tinel’s sign at the level of the left
wrist for the median nerve and negative at the elbow for the ulnar nerve. Dr. Stutzman stated
that x-rays did not reveal any evidence of any bony abnormality, pattern of instability or fracture.
He also noted that a March 22, 2012 EMG/NCV examination demonstrated mild ulnar nerve
slowing across the left elbow and mild nerve slowing across the wrist. Dr. Stutzman diagnosed
mild carpal tunnel syndrome and mild ulnar nerve neuritis of the left upper extremity. In
October 3, 2012 and August 6, 2013 reports, he stated that it was possible that appellant’s current
symptoms were related to her fall at work. Dr. Stutzman explained that he could only base the
direct relationship on the fact that she did not have symptoms of carpal tunnel syndrome and
cubital tunnel syndrome prior to her fall. He stated that carpal tunnel syndrome and cubital
tunnel syndrome could be caused by direct trauma.
The Board notes that Dr. Stutzman provided an accurate history of the
November 17, 2011 incident and findings on examination. Dr. Stutzman diagnosed mild carpal
tunnel syndrome and mild ulnar nerve neuritis. Regarding causal relationship, he opined that it
was possible that appellant’s current symptoms were related to her fall at work. He explained
that the only basis for his opinion was that she did not have symptoms of carpal tunnel syndrome
or cubital tunnel syndrome prior to the November 17, 2011 fall at work. The Board has held,
however, that an opinion that a condition is causally related because the employee was
asymptomatic before the injury is insufficient, without sufficient rationale, to establish causal
relationship.14 In this case, Dr. Stutzman has provided no medical rationale or explanation
sufficient to establish that the November 17, 2011 work incident caused or contributed to
appellant’s diagnosed conditions. Furthermore, his opinion that it was “possible” that her left
upper extremity conditions were related to her fall at work is speculative or equivocal in
character and is of diminished probative value.15 The Board also notes that Dr. Stutzman did not
examine appellant until almost a year after the alleged November 17, 2011 employment injury
and he does not explain how her present symptoms are causally related to an incident that
occurred one year earlier. For these reasons, the Board finds that his reports are insufficient to
establish appellant’s claim.
Appellant also submitted a March 14, 2013 report by Dr. Simek who noted that he
examined appellant for complaints of myofascial pain in her neck. Dr. Simek noted her history
of right shoulder pain with a partial rotator cuff tear and chronic intermittent neck pain with
underlying cervical degenerative disc disease. Upon examination, he observed mild tenderness
to palpation over appellant’s right cervical paraspinals and trapezius. Dr. Simek reported pain on
range of motion throughout her right shoulder, especially with internal and external rotation.
Spurling’s maneuver was negative bilaterally. Dr. Simek diagnosed right-sided neck pain with
overlying myofascial symptomatology and underlying degenerative disc disease at the C5-6 and
C6-7 levels with disc protrusion and right shoulder pain with partial rotator cuff tear. He stated
that from a cervical spine standpoint, appellant’s pain seemed to be myofascial in etiology,
14

T.M., Docket No. 08-975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

15

D.D., 57 ECAB 734, 738 (2006); Kathy A. Kelley, 55 ECAB 206 (2004).

6

which could be related to her splinting and shoulder pain as opposed to her underlying cervical
issues.
While Dr. Simek provides a medical diagnosis based on physical examination, the Board
notes that he does not mention the November 17, 2011 employment incident nor explain, based
on medical rationale, how appellant’s cervical conditions and right shoulder symptoms were
causally related to her fall on the left side at work. The Board has found that a physician must
provide a narrative description of the identified employment incident and a reasoned opinion on
whether the employment incident described caused or contributed to appellant’s diagnosed
medical condition.16 A well-rationalized opinion is particularly warranted in this case due to
appellant’s history of preexisting conditions. As Dr. Simek has not provided a reasoned opinion
on whether her current cervical condition is related to the November 17, 2011 incident or her
underlying preexisting condition, the Board finds that his report is of diminished probative value.
Similarly, Dr. Fiumera’s June 1, 2013 psychology report is also insufficient to establish
appellant’s claim as he fails to mention the November 17, 2011 incident nor relate any of her
cervical or left upper extremity conditions to the accepted employment incident.
Causal relationship is a medical issue that can only be shown by reasoned medical
opinion evidence that is supported by medical rationale.17 As appellant has not provided such
reasoned medical opinion to establish a causal relationship between her cervical and left upper
extremity conditions and the November 17, 2011 employment incident, the Board finds that
OWCP properly denied her traumatic injury claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her left
upper extremity and cervical conditions were causally related to the November 17, 2011
employment incident.

16

John W. Montoya, 54 ECAB 306 (2003).

17

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

7

ORDER
IT IS HEREBY ORDERED THAT the March 12, 2014 merit decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 17, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

8

